DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/12/2021 has been entered.
Status of the Application
Claims 51-53, 56-58, 65, 66, 70-87 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):

IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 51 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  The subject matter of instant claim 51, filed on 01/13/2017 is not properly described in the application as filed. In particular, there was no indication in original specification as filed on paragraphs 0061, 0066, 0075, 0094, and 0099 (where the applicant directed support) “non-water components----at least 50% by weight based on the non-water components” and therefore raise doubt as to possession of the claimed invention at the time of filing. Applicant is required to cancel the new matter in the reply to this Office Action.
Appropriate correction is required.
Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 51 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 51 is indefinite as the claim recites “non-water components” without providing definition of what is considered as non-water components. Does non-water components means components insoluble in water or soluble in water or components that are not water and what else is considered as non-water components.
For the purpose of compact prosecution, the claim has been interpreted as non-water components chitosan and acid. 
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 51-53, 56-58, 70-83 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (WO2014/126370 A1; as provided by the applicant on IDS dated 05/17/2018).
Kim discloses a composition with several examples (1-3%wt% with respect to total weight of the composition) for wound healing comprising chitosan (0.4-20wt% with respect to total weight of the composition) (which can be obtained from crustaceans) with % of deacetylation as 80%, 82%, 84%, 86%, 90% or higher (thus reads on limitation of up to (less than) 100%) (paragraph 37),  purified water, lactic acid 0.2-20wt% with respect to total weight of the composition (encompasses 40-100% of the weight of the chitosan); preservative such as benzyl alcohol and further may contain plasticizer such as propylene glycol; polyol, such as  polyethylene glycol PEG (with molecular weight of at least 90g/mol); essential oils, such as olive oil (extracted from plant material); with or without additional active agent (the additional agent as provided in the instant applications includes only steroid, antiviral and antibiotic are:

    PNG
    media_image1.png
    388
    426
    media_image1.png
    Greyscale

or with or without  iodophore (for example povidone-iodine (same compound and iodophore as described in the instant specification)  (paragraphs 17, 23, 26, 29, 31-34, 37, 42-44, claims and Examples 1-4, 6-20, paragraphs 66 -92). Examples 1-4, 6-20 (paragraphs 66 -92) discloses % by weight of chitosan based on the weight of the formulation as 10% (example 4), 0.5% (example 7),   3% (example 13), 2% (examples 9, 11, 12 and 14),   4% (examples 1-3, 6, 10, 15-19), 1% (example 8, 20) along with water (at least 80wt% of the formulation in examples (7-10) and lactic acid.  
For example (pages 13-14, paragraphs 64-69), example 1 comprises non-water components (please see the interpretation as above): Chitosan 4g, lactic acid 2 g and water 100g-6g-(2.5-0.1-1-0.05-1=4.65g) (additional components considered under the word comprising, such as polyoxamer 407, has a molecular weight of 126,00g/mol and thus reads on limitation of at least 90g.mol)=89.35g. Thus chitosan based on the weight of the formulation of 100g is 4%. Non water components; lactic acid 2g and chitosan 4g. Therefore, chitosan 4/6x100=~66% based on the weight of non-water components; and acid 2/4x100=50% (reads on all limitations of the instant claims). Further, see the method of making the composition of example 1 (page 13-14, paragraph 0066), where only water (89.35g), acid (2g) and chitosan (4g) were mixed and thus reads on the instant claims with no additional agent. Thus chitosan 4/89.35x100=4.4 % of total composition, chitosan 4/6x100=~66% based on the weight of non-water components; and acid 2/4x100=50% of chitosan (reads on all limitations of the instant claims).

    PNG
    media_image2.png
    537
    745
    media_image2.png
    Greyscale


Another example (pages 14-15, paragraphs 73-76), example 8 comprises non-water components (please see the interpretation as above): Chitosan 1g, lactic acid 0.5 g and water 100g-1.5g-(2.5-0.1-1-0.05-1=4.65g) (additional components, such as preservative considered under the word comprising, such as polyoxamer 407, has a molecular weight of 126,00g/mol and thus reads on limitation of at least 90g.mol)=93.85g. The composition is prepared in same manner as in example 1 and thus a composition consisting of only water, chitosan and lactic acid was prepared before mixing with other components. (page 14-15, paragraph 0074-0075), where only water (93.85g), acid (0.5g) and chitosan (1g) were mixed and thus reads on the instant claims with no additional agent. Thus chitosan 1/93.85x100=1.06 % of total composition, chitosan 1/1.5x100=~66% based on the weight of non-water components; and acid 0.5/1x100=50% of chitosan (reads on all limitations of the instant claims).
With regard to limitation of viscosity of chitosan -since the cited prior art teaches same chitosan as in the instant claims and substances are inseparable from their physical and chemical properties, the chitosan of the cited prior art is also expected to possess same viscosity under same conditions as in the instant claims. 
With regard to limitations of pH of formulation - since the cited prior art teaches same formulation with same ingredient as in the instant claims and formulations are inseparable from their physical and chemical properties, the formulation of the cited prior art is also expected to possess same pH as in the instant claims.
Since the cited prior art reads on limitations of the instant claims 51-53, 56-58, 70-83, these claims are anticipated.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 51-53, 56-58, 65, 66, 70-83 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (WO2014/126370 A1; as provided by the applicant on IDS dated 05/17/2018) and as evidenced by Natural Humectant (https://goatmilkstuff.com/blogs/goat-milk-soap/what-is-natural-humectant; downloaded on 11/5/2020, pages 1-12).
Determining the scope and contents of the prior art
Kim discloses a composition with several examples (1-3%wt% with respect to total weight of the composition) for wound healing comprising chitosan (0.4-20wt% with respect to total weight of the composition) (which can be obtained from crustaceans) with % of deacetylation as 80%, 82%, 84%, 86%, 90% or higher (thus reads on limitation of up to (less than) 100%) (paragraph 37),  purified water, lactic acid 0.2-20wt% with respect to total weight of the composition (encompasses 40-100% of the weight of the chitosan); preservative such as benzyl alcohol and further may contain plasticizer such as propylene glycol; polyol, such as  polyethylene glycol PEG (with molecular weight of at least 90g/mol); essential oils, such as olive oil (extracted from plant material); with or without additional active agent (the additional agent as provided in the instant applications includes only steroid, antiviral and antibiotic are:

    PNG
    media_image1.png
    388
    426
    media_image1.png
    Greyscale

or with or without  iodophore (for example povidone-iodine (same compound and iodophore as described in the instant specification)  (paragraphs 17, 23, 26, 29, 31-34, 37, 42-44, claims and Examples 1-4, 6-20, paragraphs 66 -92). Examples 1-4, 6-20 (paragraphs 66 -92) discloses % by weight of chitosan based on the weight of the formulation as 10% (example 4), 0.5% (example 7),   3% (example 13), 2% (examples 9, 11, 12 and 14),   4% (examples 1-3, 6, 10, 15-19), 1% (example 8, 20) along with water (at least 80wt% of the formulation in examples (7-10) and lactic acid.  
For example (pages 13-14, paragraphs 64-69), example 1 comprises non-water components (please see the interpretation as above): Chitosan 4g, lactic acid 2 g and water 100g-6g-(2.5-0.1-1-0.05-1=4.65g) (additional components considered under the word comprising, such as polyoxamer 407, has a molecular weight of 126,00g/mol and thus reads on limitation of at least 90g.mol)=89.35g. Thus chitosan based on the weight of the formulation of 100g is 4%. Non water components; lactic acid 2g and chitosan 4g. Therefore, chitosan 4/6x100=~66% based on the weight of non-water components; and acid 2/4x100=50% (reads on all limitations of the instant claims). Further, see the method of making the composition of example 1 (page 13-14, paragraph 0066), where only water (89.35g), acid (2g) and chitosan (4g) were mixed and thus reads on the instant claims with no additional agent. Thus chitosan 4/89.35x100=4.4 % of total composition, chitosan 4/6x100=~66% based on the weight of non-water components; and acid 2/4x100=50% of chitosan (reads on all limitations of the instant claims).

    PNG
    media_image2.png
    537
    745
    media_image2.png
    Greyscale


Another example (pages 14-15, paragraphs 73-76), example 8 comprises non-water components (please see the interpretation as above): Chitosan 1g, lactic acid 0.5 g and water 100g-1.5g-(2.5-0.1-1-0.05-1=4.65g) (additional components, such as preservative considered under the word comprising, such as polyoxamer 407, has a molecular weight of 126,00g/mol and thus reads on limitation of at least 90g.mol)=93.85g. The composition is prepared in same manner as in example 1 and thus a composition consisting of only water, chitosan and lactic acid was prepared before mixing with other components. (page 14-15, paragraph 0074-0075), where only water (93.85g), acid (0.5g) and chitosan (1g) were mixed and thus reads on the instant claims with no additional agent. Thus chitosan 1/93.85x100=1.06 % of total composition, chitosan 1/1.5x100=~66% based on the weight of non-water components; and acid 0.5/1x100=50% of chitosan (reads on all limitations of the instant claims).
Further, the cited prior art teaches that the composition may comprise humectant (encompass honey, as evidenced by Natural Humectant, especially, page 2 and 4). Thus the cited prior art meets limitations of the instant claims.
With regard to limitation of viscosity of chitosan -since the cited prior art teaches same chitosan as in the instant claims and substances are inseparable from their physical and chemical properties, the chitosan of the cited prior art is also expected to possess same viscosity under same conditions as in the instant claims. 
With regard to limitations of pH of formulation - since the cited prior art teaches same formulation with same ingredient as in the instant claims and formulations are inseparable from their physical and chemical properties, the formulation of the cited prior art is also expected to possess same pH as in the instant claims.
Ascertaining the differences between the prior art and the claims at issue
Kim teaches a composition with several examples for wound healing comprising chitosan (which can be obtained from crustaceans) with % of deacetylation as 80%, 82%, 84%, 86%, 90% or higher (thus reads on limitation of up to (less than) 100%) (paragraph 37), purified water, lactic acid, pharmaceutically active substance, such as disinfectant, sanitizer, local anesthetic, wound healing accelerant, for example povidone-iodine (same compound and iodophore as described in the instant specification) with optional components preservative such as benzyl alcohol, plasticizer such as glycerin (glycerol) propylene glycol, polyethylene glycol with several benefits such as dissolution of active substances, preventing destruction of film etc. However, the cited prior art does not provide specific example of composition with essential oil or honey. 
Resolving the level of ordinary skill in the pertinent art
With regard to the above difference –the cited prior art teaches that the composition may have essential oil and humectant (encompass honey, as evidenced by Natural Humectant, especially, page 2 and 4). Thus with the guidance provided by Kim, it would have been prima facie obvious to a person of ordinary skill in the art with a reasonable expectation of success that compositions may comprise essential oil and/or humectant, such as honey as suggested and taught by the cited prior art for getting the functional benefits of wound healing composition.
	 
Considering objective evidence present in the application indicating obviousness or nonobviousness
To establish a prima facie case of obviousness, three basic criteria must be met: (1) the prior art reference must teach or suggest all the claim limitations; (2) there must be some suggestion or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings; and (3) there must be a reasonable expectation of success; and (MPEP § 2143).
In this case, Kim teaches a composition with several examples for wound healing comprising chitosan, purified water, lactic acid, preservative such as benzyl alcohol, plasticizer such as glycerin (glycerol) propylene glycol, polyethylene glycol with several benefits such as dissolution of active substances, preventing destruction of film etc.
In KSR International Vo. V. Teleflex Inc., 82 USPQ2d (U.S. 2007), the Supreme Court particularly emphasized “the need for caution in granting a patent based on a combination of elements found in the prior art,” (Id. At 1395) and discussed circumstances in which a patent might be determined to be obvious.  Importantly, the Supreme Court reaffirmed principles based on its precedent that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” (Id. At 1395).  See MPEP 2143 -  Examples of Basic Requirements of a Prima Facie Case of Obviousness [R-9].
In this case at least prong (E)    “Obvious to try”  –  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success would apply.  
The rationale to support a conclusion that the claim would have been obvious is that “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.”KSR, 550 U.S. at ___, 82 USPQ2d at 1397. If any of these findings cannot be made, then this rationale cannot be used to support a conclusion that the claim would have been obvious to one of ordinary skill in the art.   Further, there is a reasonable expectation of success that the composition may or may not comprise essential oil and/or honey as suggested and taught by the cited prior art for getting the functional benefits of wound healing composition.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention by taking the advantage of the teaching of the above cited references and to make the instantly claimed composition with a reasonable expectation of success. 
Allowable Subject matter
Claims 84-87 presents allowable subject matter.
Objection
Claim 84-87 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to prior art rejection Arguments
Applicant’s remarks and amendment, filed 04/12/2021 have been fully considered but not found persuasive.
 	Applicant argument is moot in view of new rejection as set forth above.
 
Conclusion
No Claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PANCHAM BAKSHI whose telephone number is (571)270-3463.  The examiner can normally be reached on M-Thu 7-4.30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-2720627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PANCHAM BAKSHI/Primary Examiner, Art Unit 1623